DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Claims 17-20 are invoking 35 U.S.C. 112(f). The corresponding structure for “means to transfer data” is understood as I/O 208A and/or 206A as illustrated in fig. 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 10,489,061).

	Referring to claims 1, 17 and 19, Lee discloses a data storage device (fig. 1, system 100), comprising:
	a memory device (fig. 1, module 12-1); and
	a controller (fig. 1, controller 10) coupled to the memory device, wherein the controller is to:
	send or receive data along data lines (fig. 1, DATA lines DL) coupling the memory device to the controller, wherein the data lines operate at a first rate (fig. 3, SRD DATA; RD/WR DATA rate); and
	send or receive data (fig. 3, CMD ACT1/ACT2/RD/WR) along control lines (fig. 1, chip select CSB1/CSB2, command and address COM/ADD) coupling the memory device to the controller, wherein the control lines operate at a second rate (fig. 3, rate of CMD/ADD data) that is less than the first rate (fig. 3, DQ data has DDR data rate; 7:5-11).

	Referring to claim 10, Lee discloses a data storage device (fig. 9, system 400; fig. 1, system 100), comprising:
	memory devices (fig. 9, modules 202/406; fig. 1, modules 12-1/12-2) comprising a plurality of first input/output devices (fig. 1, modules R1/R2, M11..M1n/M21..M2n), wherein the first plurality of first input/output devices are driving a signal bi-directionally (fig. 1, bi-directional DATA line DL),
	a controller (fig. 9, CPU 10) coupled to the memory devices, the controller comprising a flash interface module (fig. 9, controller 401), wherein the flash interface module comprises a plurality of second input/output devices (fig. 7, protocol converter 14-1), wherein the plurality of second input/output devices are driving a signal bi-directionally (fig. 7, bi-directional NVM data);
	first data lines (fig. 1, DATA line DL) and first control lines (fig. 1, CSB1/CSB2, COM/ADD) coupled between the plurality of first input/output devices (fig. 1, R1/R2, M11..M1n/M21..M2n) and the plurality of second input/output devices (fig. 1, controller 10; fig. 7, protocol converter 14-1).
	
	As to claim 2, Lee discloses the device of claim 1, wherein the data lines comprises at least eight data lines (7:5-11, DDR SDRAM width).

	As to claim 3, Lee discloses the device of claim 1, wherein the control lines comprises a write protect line (12:59-13:23, write enable WEB), a command latch enable line (12:59-13:23, command active signal ACTB), an address latch enable line (12:59-13:23, address strobe RASB/CASB), and a chip enable line (12:59-13:23, chip select CSB).

	AS to claim 4, Lee discloses the device of claim 1, wherein the controller takes data from an original order (fig. 3, order of DQ1-DQ8) and transmit data along the data lines and the control lines in parallel (fig. 2, DQ parallel bus; 7:4-11, DDR data bus).

	As to claims 6 and 14, Lee discloses the device of claim 1, wherein the controller instructs the memory device to send data along the control lines (fig. 3, sending ACT1/ACT2/RD/WR/RA1/RA2/CA1/CA2 along CMD/ADD lines).

	As to claim 7, Lee discloses the device of claim 6, wherein the controller instructs the memory device using the control lines (fig. 1, controller 10 and modules 12 using CSB1/CSB2, CMD/ADD).

	As to claims 18, Lee discloses the device of claim 17, wherein the means to transfer data between the memory device and the controller along both data lines and control lines is capable of driving a signal bi-directionally (fig. 1, driving DATA bi-directional).
	As to claims 11-12, Lee discloses the device of claim 10, wherein the plurality of first/second input/output devices comprise transistors (fig. 9, memory controller 401 with inherency).

	As to claim 13, Lee discloses the device of claim 10, wherein the memory devices comprises a first memory (fig. 1, module 12-1) device and a second memory device (fig. 1, module 12-2).

	As to claim 15, Lee discloses the device of claim 13, wherein the controller a)transmitting data between the controller and the first memory device (fig. 3, ACT1/ACT2/RD/WR/RA1/RA2/CA1/CA2 on CMD/ADD), nonparallel in time with b)transmitting data between the controller and the second memory device (fig. 3, SRD/RD/WR DATA).

	As to claim 16, Lee discloses the device of claim 13, wherein the controller: after transmitting data to . 
Allowable Subject Matter
Claims 5, 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The claim feature such as switching control lines to function as transmitting data and control signals as required in claims 5, 8-9 and 20. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2020/0,387,450 discloses DQ and CA bus operations between controller and NVDIMM.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182